    Case 1:17-cv-00172-JRH-BKE Document 87 Filed 08/13/21 Page 1 of 37




            IN THE tJNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION


GEORGE W. HARDY,

      Plaintiff,                      *
                                      *


            V                         *                CV 117-172
                                      *


GEORGIA DEPARTMENT OF                 *
CORRECTIONS, et al.,                  *
                                      *


      Defendants.                     *
                                      *




                                 ORDER




     Presently before the Court is Defendants Kimberly Fountain,

M.D.; Shante Wells, R.N.; Elizabeth West; Linda Giddens, R.N.;

Warden Stan Shepard; and Deputy Warden Betty Lee McGrew's motion

for summary judgment.         (Doc. 77.)     For the following reasons.

Defendants' motion is GRANTED IN PART and DENIED IN PART.




                               I. BACKGROUND


     Plaintiff's     Second    Amended     Complaint     (the   '"Complaint")

alleges federal and state causes of action for conduct that

occurred in     June and     July of 2015.^      (See Compl., Doc. 42.)

Plaintiff is an inmate confined at the Georgia Diagnostic and

Classification Prison ("GDCP") in Jackson, Georgia, and was held



1 Defendants are not seeking summary judgment on Plaintiff's state law claims
(See Doc. 77-1, at 1 n.l.)
       Case 1:17-cv-00172-JRH-BKE Document 87 Filed 08/13/21 Page 2 of 37




at GDCP at all times except as otherwise stated.                      (Id. at 6.)

Plaintiff has an extensive history of arterial disease, diabetes,

and high blood pressure, and underwent several cardiovascular

procedures between 2011 and 2014.              (Hardy Dep., Doc. 77-11, at 22-

23.)     Plaintiff also has a history of diabetic neuropathy, which

causes neuropathic pain and numbness in his lower extremities.^

(Burnside Decl., Doc. 77-9, 17.)                 He was regularly administered

Neurontin, a prescription nerve pain medication, to assist with

his symptoms. (Id.; Hardy Dep., at 51.)                      Plaintiff was also

prescribed Plavix, an anti-coagulant.                 (Hardy Dep., at 22-24.)

       In May 2015, Plaintiff was scheduled to undergo salivary gland

surgery.     (Burnside Decl., 1 8; Gore Dep., Doc. 79-6, at 16.)                 In

anticipation of the surgery. Dr. Edward Hale Burnside discontinued

Plaintiff's Plavix prescription to lower his risk of excessive

bleeding.      (Hardy Dep., at 24-25; Sampson Decl., Doc. 77-10, 1 3;

Burnside     Decl.,     1   8-9.)     On       June   25,   2015,    Plaintiff   was

transported        to   Augusta     State       Medical     Prison    C'ASMP")   in

preparation for his surgery.          (ASMP Medical Records, Doc. 77-4, at

8.)3    During Plaintiff's time at ASMP, numerous members of the ASMP

medical staff cared for him.          When he first arrived at ASMP, Nurse




2 The Parties dispute whether Plaintiff complained of symptoms of neuropathy
during the time of Defendants' alleged deliberate indifference. (See Doc. 79,
at 3; Doc. 82, at 3.)
3 Defendants attach Plaintiff's medical records to Nurse Giddens' Declaration.
(See Doc. 77-4.)    To avoid confusion, the Court refers to pages 1-6 as "Giddens
Declaration" and pages 7-35 as "ASMP Medical Records."

                                           2
    Case 1:17-cv-00172-JRH-BKE Document 87 Filed 08/13/21 Page 3 of 37




Giddens and Dr. Fountain recorded admission notes.^                    (See Fountain

Decl., Doc. 77-3, 1 7; ASMP Medical Records, at 8.)                        On June 29,

2015, Plaintiff was transported to the Georgia Regents University

Medical Center for salivary gland surgery and returned to ASMP the

same day.       (ASMP Medical Records, at 11-12.)                     Plaintiff was

prescribed morphine elixir and Percocet for his pain following

surgery.     (Fountain Decl., 5 7; Giddens Decl., SI 6.)

        Plaintiff first complained of pain in his right foot on July

9, 2015. (Giddens Dep., Doc. 79-5, at 26-27; ASMP Medical Records,

at 20.)     Plaintiff's complaints of pain continued until July 22,

2015, when he was transported back to GDCP. (ASMP Medical Records,

at 33.) The specific dates that Plaintiff complained of pain while

at ASMP, and who he complained to, are not clear because his

medical records are not always legible, and Plaintiff avers that

portions of his medical records are not reliable.                      (See Doc. 82,

at 8-11.)           Moreover, Plaintiff does not remember any specific

encounter that he complained of pain but instead stated he told

"Dr. Fountain and probably every nurse that came in there." (Hardy

Dep., at 32, 34.)            The Court attempts to summarize Plaintiff's

treatment below.




  The   admission   notes   are   difficult   to read.   (See   Fountain   Decl.,   at 7.)
However, Nurse Giddens clearly notes that Plaintiff complained of numbness and
tingling in his lower extremities. (ASMP Medical Records, at 8.) Despite this
record. Plaintiff disputes he ever complained of numbness and tingling upon
admission to ASMP.     (See Doc. 79, at 3.)
       Case 1:17-cv-00172-JRH-BKE Document 87 Filed 08/13/21 Page 4 of 37




       According to the medical records, on July 9, 2015, Nurse

Giddens noted that Plaintiff complained of pain in the left side

of his jaw and right foot.       (ASMP Medical Records, at 20-21.) She

also noted Plaintiff had no open areas or redness on his right

foot and that Dr. Fountain was aware of Plaintiff's complaints.

(Id.)     Plaintiff was given Percocet and a warm compress for his

foot, which Plaintiff reported "'helped a lot."          (Id. at 21.)

        Plaintiff did not complain of foot pain again until July 11,

2015.     (Id. at 23.)    In response, he was given Percocet and a warm

compress.      (Id.)     The same occurred on July 12, 2015.         (Id. at

24.)     However, the medical records note that Plaintiff stated the

pain medicine was very effective.             (Id.)     On July 13, 2015,
Plaintiff complained of foot and leg pain, and again received

Percocet and warm compresses multiple times throughout the day.

(Id.)     On July 14, 2015, a nurse noted Plaintiff was ambulating in

his room and able to move all of his extremities.              (Id. at 25.)

Plaintiff complained of foot pain in the morning and was given

Percocet and a warm compress.         (Id. at 26.)     Later the same day,

he complained of foot pain and jaw pain and was given another dose

of Percocet.      (Id.)   Similar notes were recorded on July 15, 2015.

(Id. at 27.)

        On July 16, 2015, Plaintiff complained of pain and numbness

in his right foot.        (Id.; Powell Dep., Doc. 79-7, at 49.)      On July

17, 2015, Plaintiff's medical records note that he was up in his
       Case 1:17-cv-00172-JRH-BKE Document 87 Filed 08/13/21 Page 5 of 37




room and ambulating and had complaints of jaw pain or foot/ leg

pain.       (ASMP Medical Records, at 29.)                  Plaintiff was           given

Percocet.     (Id.)    On July 18, 2015 Plaintiff complained of pain in

his feet, legs, and left jaw area.^                      (Id. at 30.)         However,

Plaintiff was ambulating around his room.                   (Id.)    Later the same

day. Plaintiff also complained of chest pain and numbness in his

right leg.     (Id.)    Security was called and Plaintiff's vitals were

taken.      (Id.)      He was offered a ''GI cocktail," but Plaintiff

refused it and asked the "PA" to come assess him.                    (Id.)    However,

the PA refused to see Plaintiff.^              (Id.)

        On July 19, 2015, Plaintiff complained of right foot, leg,

and hip pain.       (Id. at 30.)       Nurse Giddens noted Plaintiff was up

and ambulating in his room.            (Id.)      She also examined his foot and

found that no breakdown, bruising, or edema was present, and

recorded his pulses.^          (Id.)      She also notified Dr. Fountain of

Plaintiff's complaints and received no new orders from her.                         (Id.)

Plaintiff     received    Percocet for         his   left   jaw     and   right lower

extremity pain and it is noted that he obtained relief.                         (Id. at

31.)




^ Although the records do not specify that Plaintiff was complaining of pain in
his right foot and leg only, Plaintiff never specifically complains of pain on
his left side.
® The Parties never discuss who the "PA" is that refused to assess Plaintiff,
  Plaintiff   questions   if   this   encounter   ever   occurred   because   Dr.   Bauer,
Plaintiff's expert, opines that Nurse Giddens' pulse examination was improperly
recorded.    (See Doc. 82, at 9/ Bauer Dep., Doc. 79-9, at 54-55.)
         Case 1:17-cv-00172-JRH-BKE Document 87 Filed 08/13/21 Page 6 of 37



         Plaintiff complained of right foot pain again on July 20,

2015.         (Id. at 34.)          On July 21, 2015, Plaintiff asked the nurse

on duty to ''call the PA for some motrin" and stated his leg "really

hurts."         (Id.)        The nurse noted he was to follow up with Dr.

Fountain the next morning.                   (Id.)      Later the same day. Plaintiff

was observed ambulating in his room and standing at his door.                             (Id.

at 33.)        He was given a warm compress for his leg.                    (Id.)

         Plaintiff also complained of pain on July 22, 2015 and was

given Percocet.                (Id.)         The medical records also note that

Plaintiff           was     standing    at    his     door.     (Id.)       Plaintiff       was

transported back to GDCP the same day.                           (Id.; Burnside Decl.,

SI 11.)        At the time of Plaintiff's release. Plaintiff asserts he

needed        assistance        boarding       the     transport   van     and    was    in   a

wheelchair.           (Hardy Dep., at 42, 46-48.)               Plaintiff also asserts

that at this point, his leg was dark, swollen, and emanated an

odor.         (Id. at 96-99.)

          The next day. Plaintiff was examined by either Nurse Mary

Gore or Dr. Burnside.^                (Burnside Dep., Doc. 79-2, at 73-74.)                 The

consultation notes indicate Plaintiff complained of "feet becoming

very numb, painful, heavy, cold."                       (Id. at 73.)       The notes also

state Plaintiff had a good pulse in his feet, they were warm, and

he had decreased sensation.                   (Id.)     Dr. Burnside stated Plaintiff


®   It   is   not   clear    from   the "Medical     Consultation" form   who   first   examined
Plaintiff when he arrived at GDCP.              (See Burnside Dep., at 73.)       However, Dr.
Burnside remembers evaluating him.             (Id. at 25-28.)
    Case 1:17-cv-00172-JRH-BKE Document 87 Filed 08/13/21 Page 7 of 37




was able to wiggle his toes, ^^one foot looked like the other," and

he did not notice any odor.          (Id. at 26.)         Dr. Burnside then

ordered an ultrasound and doppler which revealed Plaintiff had

blockages in his arterial stents, reducing the blood flow to his

leg and foot.^      (Id. at 77-80.)       Plaintiff was admitted to the

Atlanta Medical Center on July 24, 2015 for an evaluation by a

vascular surgeon.       (Burnside Decl., 5 14.)           The surgical team

attempted to restore blood flow to Plaintiff s right leg but

failed.   (Id.)    Plaintiffs leg became non-viable and he underwent

an above-the-knee amputation on July 31, 2015.             (Id.)



                   II. STANDARD FOR SUMMZ^Y JUDGMENT


     Summary judgment is appropriate only if ""there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law."          Fed. R. Civ. P. 56(a).       Facts are

""material" if they could ""affect the outcome of the suit under the

governing [substantive] law," Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986), and a dispute is genuine ""if the non[-]moving

party has produced evidence such that a reasonable factfinder could

return a verdict in its favor."           Waddell v. Valley Forge Dental

Assocs., Inc., 276 F.3d 1275, 1279 (11th Cir. 2001).                The Court




® "Ischemia is a   deficiency of blood in a part, usually due to functional
constriction or actual obstruction of a blood vessel.'"   Werner v. Ace USA, No.
l:07-CV-0932, 2008 WL 2917607, at *3 n.l (N.D. Ga. July 28, 2008) (quoting
Dorland^s Illustrated Medical Dictionary 954 (30th ed. 2003)).

                                      7
    Case 1:17-cv-00172-JRH-BKE Document 87 Filed 08/13/21 Page 8 of 37




must view factual disputes in the light most favorable to the non-

moving party, Matsushita Elec. Indus. Co, v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986), and must "draw all justifiable inferences

in [the non-moving party's] favor." United States v. Four Parcels

of Real Prop., 941 F.2d 1428, 1437 (11th Cir. 1991) (en banc)

(citation, internal quotation marks, and internal punctuation

omitted).       The Court may not weigh the evidence or determine

credibility.      Anderson, 477 U.S. at 255.

     The moving party has the initial burden of showing the Court

the basis for its motion by reference to materials in the record.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).          When the non-

movant bears the burden of proof at trial, as Plaintiff does here,

the movant has two options as to how it can carry its initial

burden.    Id. at 1115-16.   The movant may demonstrate an absence of

evidence to support the nonmovant's case, or provide affirmative

evidence demonstrating the nonmovant's inability to prove its case

at trial.       Id.


     If the movant carries its initial burden, the non-movant must

"demonstrate that there is indeed a material issue of fact that

precludes summary judgment."      Id.      The non-movant must tailor its

response to the method by which the movant carries its initial

burden. For example, if the movant presents evidence affirmatively

negating    a    material fact, the       non-movant "must   respond     with

evidence sufficient to withstand a directed verdict motion at trial


                                      8
    Case 1:17-cv-00172-JRH-BKE Document 87 Filed 08/13/21 Page 9 of 37




on the material fact sought to be negated.''          Fitzpatrick v. City

of Atlanta, 2 F.3d 1112, 1116 (llth Cir. 1993). On the other hand,

if the movant shows an absence of evidence on a material fact, the

non-movant must either show that the record contains evidence that

was "overlooked or ignored" by the movant or "come forward with

additional evidence sufficient to withstand a directed verdict

motion at trial based on the alleged evidentiary deficiency."            Id.

at 1116-17.   The non-movant cannot carry its burden by relying on

the pleadings or by repeating conclusory allegations contained in

the complaint.   See Morris v. Ross, 663 F.2d 1032, 1033-34 (llth

Cir. 1981).   Rather, the non-movant must respond with affidavits

or as otherwise provided by Federal Rule of Civil Procedure 56.

     In this action, the Clerk of Court provided all parties notice

of the motion for summary judgment, the right to file affidavits

or other materials in opposition, and the consequences of default.

(Doc. 78.)    For that reason, the notice requirements of Griffith

V. Wainwright, 772 F.2d 822, 825 (llth Cir. 1985), have been

satisfied.    The   time   for   filing   materials    in   opposition   has

expired, the issues have been thoroughly briefed, and the motion

is now ripe for consideration.



                                 III. DISCUSSION


     Plaintiff brings claims for deliberate indifference to a

serious medical need, as protected by the Eighth Amendment of the
      Case 1:17-cv-00172-JRH-BKE Document 87 Filed 08/13/21 Page 10 of 37



United States Constitution, against Defendants under 42 U.S.C.

§ 1983.      Defendants move for summary judgment on two grounds.

First, Defendants argue Plaintiff's claims fail as a matter of

law. In the alternative, they argue they are entitled to qualified

immunity.

A. Deliberate Indifference to a Serious Medical Need

       1. Legal Standard

       Deliberate   indifference    to       the   serious   medical    need    of a

prisoner is proscribed by the Eighth Amendment's prohibition of

unnecessary and wanton infliction of pain.                Harris v. Leder, 519

F. App'x 590, 595 (11th Cir. 2013) (citing Estelle v. Gamble, 429

U.S. 97, 104 (1976)). To prove a claim of deliberate indifference,

^'a   plaintiff must show: (1)           a    serious medical need; (2) a

defendant's      deliberate    indifference         to   that   need;     and    (3)

causation between that indifference and the plaintiff's injury."

Melton V. Abston, 841 F.3d 1207, 1220 (11th Cir. 2016) (citing

Mann v. Taser Int'l, Inc., 588 F.3d 1291, 1306 (11th Cir. 2009)).

       Whether a medical need is sufficiently serious is an objective

inquiry.     See Goebert v. Lee Cnty., 510 F.3d 1312, 1326 (11th Cir.

2007). ''A serious medical need is 'one that has been diagnosed by

a physician as mandating treatment or one that is so obvious that

even a lay person would easily recognize the necessity for a

doctor's attention.'"         Mann, 588 F.3d at 1307 (quoting Hill v.

Dekalb Reg'1 Youth Det. Ctr., 40 F.3d 1176, 1187 (11th Cir. 1994),

                                      10
   Case 1:17-cv-00172-JRH-BKE Document 87 Filed 08/13/21 Page 11 of 37




overruled in part on other grounds by Hope v. Pelzer, 536 U.S.

730, 739 (2002)).          The Court is satisfied that Plaintiff had a

serious      medical     need,    and   Defendants        do    not   seem   to   argue

otherwise.      See Walsh v. Jeff Davis Cnty., No. CV 210-075, 2012 WL

12952564, at *1 (S.D. Ga. Mar. 29, 2012), aff^d, 489 F. App'x 389

(11th Cir. 2012) (''[I]t is beyond question that reduced blood flow

in a diabetic which is severe enough to cause a leg amputation is

a serious medical need.").

       Next,    Plaintiff        must   show       Defendants    were   deliberately

indifferent to his serious medical need, which is a subjective

inquiry. See Goebert, 510 F.3d at 1326-27. To satisfy this burden

he ^^must prove: (1) subjective knowledge of a risk of serious harm;

(2) disregard of that risk; (3) by conduct that is more than mere

negligence."        Melton, 841         F.3d       at 1223 (citations omitted).

^^Whether a particular defendant has subjective knowledge of the

risk    of     serious    harm     is     a    question    of    fact    ^subject    to

demonstration      in     the     usual        ways,   including      inference     from

circumstantial evidence, and                  a factfinder may conclude that a

prison official knew of a substantial risk from the very fact that

the risk was obvious.'"           Goebert, 510 F.3d at 1327 (quoting Farmer

V. Brennan, 511 U.S. 825, 842 (1994)).                  "Disregard of the risk is

also a question of fact that can be shown by standard methods."

Id. (citing Farmer, 511 U.S. at 846).




                                              11
   Case 1:17-cv-00172-JRH-BKE Document 87 Filed 08/13/21 Page 12 of 37




    ''The meaning of 'more than [mere] negligence' is not self-

evident[;]" however, in the Eleventh Circuit, "[cjonduct that is

more than mere negligence includes: (1) grossly inadequate care;

(2) a decision to take an easier but less efficacious course of

treatment; and (3) medical care that is so cursory as to amount to

no treatment at all."    Id. (citation omitted); Bingham v. Thomas,

654 F.3d 1171, 1176 (11th Cir. 2011) (citing Brown v. Johnson, 387

F.3d 1344, 1351 (11th Cir. 2004)).       Additionally, "[a] defendant

who unreasonably fails to respond or refuses to treat an inmate's

need for medical care or one who delays necessary treatment without

explanation or for non-medical reasons may also exhibit deliberate

indifference."   Melton, 841 F.3d at 1223 (citations omitted).

     However, "an official's failure to alleviate a significant

risk that he should have perceived but did not" does not constitute

deliberate indifference.      Farmer, 511    U.S. at 838.       Nor does

"accidental inadequacy, negligence in diagnosis or treatment, or

even medical malpractice actionable under state law."            Bingham,

654 F.3d at 1176 (citation omitted); see also Ruiz v. Rummel, 777

F. App'x 410, 415 (11th Cir. 2019) ("[A] doctor's failure to

accurately diagnose a prisoner's condition, even if extremely

negligent, did not 'cross the line to deliberate indifference.'"

(quoting McElligott v. Foley, 182 F.3d 1248, 1256 (11th Cir.

1999))).




                                   12
    Case 1:17-cv-00172-JRH-BKE Document 87 Filed 08/13/21 Page 13 of 37



     Further, "[i]n considering a deliberate indifference claim,

^each individual Defendant must be judged separately and on the

basis of what that person knows.'"          Melton, 841 F.3d at 1224

(quoting Burnette v. Taylor, 533 F.3d 1325, 1331 (11th Cir. 2008)).

For that reason, ^'imputed or collective knowledge cannot serve as

the basis for a claim of deliberate indifference."             Presley v.

City of Blackshear, 650 F. Supp. 2d 1307, 1315 (S.D. Ga. 2008)

(quoting Burnette, 533 F.3d at 1331).

     ''The final requirement for a deliberate indifference claim is

that a defendant have a causal connection to the constitutional

harm." Goebert, 510 F.3d at 1327 (citing Cottone v. Jenne, 326

F.3d 1352, 1360 (11th Cir. 2003), abrogated in part on other

grounds by Randall v. Scott, 610 F.3d 701 (11th Cir. 2010)).

Causation   "can   be   shown   by   personal    participation    in      the

constitutional violation."      Id. (citing Zatler v. Wainwright, 802

F.2d 397, 401 (11th Cir. 1986) (per curiam)).

     2. Analysis

     Plaintiff brings claims of deliberate indifference against

Dr. Fountain, Nurse Giddens, Nurse Wells, Ms. West, Warden Shepard,

and Deputy Warden McGrew for their direct participation in his

medical treatment, and also against Dr. Fountain, Warden Shepard,

and Deputy Warden McGrew in their roles as supervisors.




                                     13
      Case 1:17-cv-00172-JRH-BKE Document 87 Filed 08/13/21 Page 14 of 37



             a. Individual Liability

                   i.    Dr. Fountain


       Plaintiff avers Dr. Fountain was deliberately indifferent to

his medical needs by: (1) failing to "'furnish Plaintiff with anti

coagulant prophylaxis          within a reasonable time following his

[salivary       gland]   surgery[;]''         and       (2)        failing    to   provide

"additional medical or diagnostic care in response to Plaintiff's

ongoing symptoms" or "consult with any additional medical care

providers."       (Compl., at 7-8.)               Plaintiff has shown he had a

serious medical need; therefore, the Court turns to whether Dr.

Fountain "had subjective knowledge of the fact that [Plaintiff]

was    at   substantial       risk    of     suffering         a    serious      harm"   and

disregarded that risk.         Brooks v. Wilkinson Cnty., 393 F. Supp. 3d

1147, 1163 (M.D. Ga. 2019).

       First,    Plaintiff's     medical          records      indicate      Dr.   Fountain

entered     a    physician's         order        to    renew       Plaintiff s      Plavix

prescription beginning on June 30, 2015.                    {Fountain Decl., at 20.)

Although Dr. Fountain asserts the medical records reflect Plavix

was    administered      on    July     1-22,          2015,       Plaintiff's     "medical

administration records" only reflect that Plavix was administered

on July 15-22, 2015.          (See id. at 23.)

       Despite what the medical records reflect. Plaintiff asserts

he does not remember receiving Plavix until he returned to GDCP.

(Hardy Dep., at 28, 30.)             Additionally, he argues "[w]hile [Dr.

                                             14
    Case 1:17-cv-00172-JRH-BKE Document 87 Filed 08/13/21 Page 15 of 37




Fountain] may aver that she ordered that Plaintiff be administered

Plavix, she cannot say for certain that the drug was actually

administered."        {Doc. 79, at 11.)        Further, he argues, without

citing    to    any   authority,   since      ^^Defendant   Fountain   did    not

personally prepare the [medical record] or observe Plaintiff take

any Plavix, it is for a trier of fact to determine the reliability

of such documentation."        (Id.)       However, the issue here is not

whether Plaintiff actually received his medication; it is whether

Dr. Fountain was deliberately indifferent to his serious medical

need.    The fact that Dr. Fountain prescribed the medication itself

shows she was not deliberately indifferent. Plaintiff has produced

no evidence that his medical records showing the administration of

Plavix    are false     or that    Dr.   Fountain    purposely   withheld      his

medication or had knowledge that he was not receiving it.                    Thus,

Dr. Fountain was not deliberately indifferent as to Plaintiff's

Plavix prescription.

        Now   the   Court turns to   Dr.      Fountain's treatment, or        lack

thereof, of Plaintiff's serious medical need.                ''''[W]hen a prison

inmate has received medical care, courts hesitate to find a[n]

Eighth Amendment violation." McElliqott, 182 F.3d at 1259 (quoting

Waldrop v. Evans, 871 F.2d 1030, 1035 (11th Cir. 1989)).                     Here,

Plaintiff received medical treatment.            However, he argues that Dr.

Fountain was deliberately indifferent to his medical needs because

she never examined his foot, referred him to a specialist, or tried

                                         15
    Case 1:17-cv-00172-JRH-BKE Document 87 Filed 08/13/21 Page 16 of 37




to determine the cause of his pain, despite his ongoing complaints.

(Doc. 79, at 12-14.)         Plaintiff asserts Dr. Fountain ''knew that

[he] ran a high risk of developing ischemia, but consciously chose

to disregard that risk."        (Id. at 13.)

     To the extent Plaintiff argues that Dr. Fountain and his care

providers    were deliberately indifferent to his medical needs

solely because they failed to conduct a CT scan, x-ray, or doppler

scan on his limb, the Court finds this is not an appropriate basis

for liability.

     The United States Supreme Court has held that . . . [t]he
     question whether an x-ray - or additional diagnostic
     techniques or forms of treatment - is indicated is a
     classic example of a matter for medical judgment.                    A
     medical decision not to order an X-ray, or like measures,
     does not represent cruel and unusual punishment.    At
     most it is medical malpractice, and as such the proper
     forum is the state court[.]

Dunn V. Hart, No. 5:13-CV-131, 2016 WL 5661058, at *6 (S.D. Ga.

Sept. 29, 2016) (quoting Estelle, 429 U.S. at 107).

     However, the Court is satisfied that Plaintiff has provided

sufficient — albeit scant — evidence from which a reasonable jury

could conclude Dr. Fountain disregarded a risk of serious harm to

Plaintiff by conduct that was more than mere negligence.                        The

evidence    reflects   Dr.   Fountain    was   aware   of   Plaintiff's       lower

extremity pain.        Nurse Giddens first advised           Dr.   Fountain of

Plaintiff s pain after his salivary gland surgery on July 9, 2015,

and then again on July 19, 2015.             (ASMP Medical Records, at 20,



                                        16
     Case 1:17-cv-00172-JRH-BKE Document 87 Filed 08/13/21 Page 17 of 37




30.) Additionally, Dr. Fountain asserts she had medical encounters

with Plaintiff during this time.               (See Fountain Decl., 1 6.)

However, there is no evidence that Dr. Fountain ever examined

Plaintiff's foot or leg.

      Although Dr. Fountain cannot be held liable for failing to

diagnose    Plaintiff s     ischemia,    she     at   least    had     a    duty   to

investigate Plaintiff's complaints.            McElliqott, 182 F.3d at 1256

(finding   while ''failure     to     diagnose    can   be    deemed       extremely

negligent, it does not cross the line to deliberate indifference");

Dukes V. Georgia, 428 F. Supp. 2d 1298, 1329 (N.D. Ga. 2006), aff^d

sub nom., 212 F. App'x 916 (11th Cir. 2006) ("The failure to

diagnose, even something as critical as colon cancer, is not

deliberate    indifference.    Rather,      deliberate       indifference      stems

from ignoring a patient or a failure to treat.")                      Dr. Fountain

cannot turn a blind eye to Plaintiff's pain and then argue she had

no   knowledge   of   his   serious    medical    need.        "[A]    party that

willfully blinds itself to a fact . . . can be charged with

constructive knowledge of that fact."             Goebert, 510 F.3d at 1328

(quoting United States v. Baxter Int'l, Inc., 345 F.3d 866, 902

(11th Cir. 2003)).

      Additionally, Plaintiff asserts that in response to informing

Dr. Fountain of his pain, she would tell him to "walk it off" and

"you are only going to get treated for what you came here for."

(Hardy Dep., at 33, 42.)      This is circumstantial evidence that Dr.

                                       17
      Case 1:17-cv-00172-JRH-BKE Document 87 Filed 08/13/21 Page 18 of 37




Fountain may have known of Plaintiff s serious medical need and

disregarded it.       Thus, even though Dr. Fountain "took some basic

steps to alleviate [Plaintiffs] symptoms, if a jury finds that

. . . [she]     had   subjective    knowledge     of    the    seriousness       of

[Plaintiffs] condition, then the medical care she provided could

be characterized as either ^grossly inadequate' or ^so cursory as

to amount to no treatment at all.'"             Brooks, 393 F. Supp. 3d at

1164-65.


       Finally, based on the evidence presented, a reasonable jury

could find that       Dr.   Fountain's deliberate indifference was the

cause of Plaintiff's injury.              See Goebert, 510 F.3d at 1327

("Causation . . . can be shown by personal participation in the

constitutional     violation.");    Brooks,     393    F.    Supp.   3d    at   1165

("[W]hether [defendant's] . . . alleged deliberate indifference

caused [plaintiff's] injuries is a question for the jury.").

                   ii. Nurse Giddens


       Plaintiff asserts Nurse Giddens was deliberately indifferent

for    failing "to    consult    with    her   supervisors     and   suggest      an

alternative means of treatment" despite "personally document[ing]

Plaintiff s complaints of lower extremity pain" on at least four

different occasions.        (Doc. 79, at 14.)

       Plaintiffs support for           his assertion       that   Nurse   Giddens

failed to consult her "supervisor" is that during her deposition

she could not recall whether she had in fact consulted Dr. Fountain


                                        18
    Case 1:17-cv-00172-JRH-BKE Document 87 Filed 08/13/21 Page 19 of 37




and that she ^^never documented" any such conversation.              (Id.)

However, Nurse Giddens explained in her deposition that '^^[i]f [she]

had a problem with a patient, [she] would tell Dr. Fountain" and

she ''probably did" go to Dr. Fountain and "didn't put it in the

chart."    (Giddens Dep., at 41.)         Additionally, on July 9, 2015,

Nurse    Giddens   noted   in   Plaintiff s   medical   records   that    he

complained of right foot pain and Dr. Fountain was aware of the

complaints.    (ASM? Medical Records, at 20.)      Moreover, on July 19,

2015, Nurse Giddens noted that (1) Plaintiff was up and about

ambulating in his room, (2) he complained of right hip, leg, and

foot pain, (3) his right foot was examined and no breakdown was

visible, (4) pedal and dorsalis pulses were noted, and (5) Dr.

Fountain was notified of his complaints and gave no new orders.

(Id. at 30.)

        Plaintiff has not pointed to any evidence in the record to

dispute that Nurse Giddens notified Dr. Fountain of his pain.

Instead, it is obvious from the medical records that Dr. Fountain

was made aware of Plaintiff's pain on multiple occasions and did

not change his course of treatment.         See Scott v. Harris, 550 U.S.

372, 380 (2007) ("When opposing parties tell two different stories,

one of which is blatantly-contradicted by the record, so that no

reasonable jury could believe it, a court should not adopt that

version of the facts for purposes of ruling on a motion for summary

judgment.").


                                     19
     Case 1:17-cv-00172-JRH-BKE Document 87 Filed 08/13/21 Page 20 of 37




      Plaintiff     cannot    show      Nurse   Giddens   was      deliberately

indifferent by deferring to the plan of care approved of by Dr.

Fountain because      [a] nurse is not deliberately indifferent when

he/she reasonably follows a doctor's orders."                   Dunn, 2016 WL

5661058, at *7 (quoting Billue v. Gualtieri, No. 8:13-CV-546, 2013

WL 1405945, at *4 (M.D. Fla. Apr. 8, 2013)); see also Bauer v.

Kramer, 424 F. App'x 917, 919 (11th Cir. 2011) ("[A] nurse is not

deliberately indifferent when she reasonably follows a doctor's

orders by administering prescribed medication to an inmate.").

Here, the Court finds, even when viewing the evidence in a light

most favorable to Plaintiff, Nurse Giddens reasonably followed Dr.

Fountain's order to continue with the current plan of treatment.

      Further, Nurse Giddens was one of the only Defendants that

recorded   her    examinations     of   Plaintiff's   foot    in    his   medical

records and she did not observe anything that concerned her.                  The

only ''symptom" Plaintiff ever expressed was pain.              Although Nurse

Giddens may very well "should have known" pain could be a sign of

ischemia, misdiagnosis does not amount to deliberate indifference.

      Thus, Plaintiff has failed to establish a genuine dispute as

to whether Nurse Giddens was subjectively aware of a serious risk

to his health and disregarded that risk.          Nurse Giddens is entitled

to   summary     judgment    as   to    Plaintiff s   claim   for    deliberate

indifference.




                                         20
    Case 1:17-cv-00172-JRH-BKE Document 87 Filed 08/13/21 Page 21 of 37




                 iii. Nurse Wells & Ms. West


       Plaintiff asserts "he informed both providers at some time or

another that he was experiencing leg and/ or foot pain."             {Doc.

79, at 15; Hardy Decl., Doc. 79-1, SI 18.)      Additionally, Plaintiff

argues that Nurse Wells' "knowledge of his underlying conditions

(as well as the risk associated therewith)" and Ms. West's "ready

access to such knowledge" creates an issue of fact "whether their

failure . . . to suggest to their superiors that an alternative

treatment plan be pursued or that [Plaintiff] be referred to a

specialist constitutes deliberate indifference."             (Doc. 79, at

15.)

       According to Plaintiff's medical records, Nurse Wells had

seven encounters with Plaintiff at ASMP after his salivary gland

surgery.    (Wells Decl., Doc. 77-5, SI 7.)       Six of the encounters

occurred prior to July 9, 2015 at 9:00 A.M., which is when

Plaintiff first expressed that he had pain in his right foot.

(Id.)    The only other encounter between Nurse Wells and Plaintiff

occurred the following day, July 10, 2015.           (Id.)    Nurse Wells

recorded in Plaintiff's medical records that he slept on and off,

she measured his blood glucose, he refused his insulin dose, and

that he took breakfast well.      (Id.)   Nurse Wells asserts Plaintiff

never complained to her of foot pain, which is also supported by

the medical records.       Plaintiff's response to these documented

encounters is that "[r]egardless of whether all his complaints

                                    21
    Case 1:17-cv-00172-JRH-BKE Document 87 Filed 08/13/21 Page 22 of 37




were documented, [he] recalls complaining of pain to Dr. Fountain

and to nearly every nurse that he encountered in Section 2-A of

[ASMP]." (Doc. 82, at 13.) Plaintiff cannot remember any specific

encounter with Nurse Wells where he expressed his pain, he only

remembers telling ^^Dr.      Fountain and probsbly every nurse" he

encountered.    (Hardy Dep., at 34.)          Plaintiff's ^^self-serving

assertions of deliberate indifference do not create a question of

fact in   the   face   of   contradictory,    contemporaneously created

medical records."      Allen v. Rahminq, 2:17-CV-25, 2019 WL 6769304,

at *16 (M.D. Ala. Dec. 11, 2019) (citing Whitehead v. Burnside,

403 F. App'x 401, 403 (11th Cir. 2010)).

     Plaintiff also asserts that at some point ''[he] was asking

her as well as the other nurses to get me some help or get somebody

to do something, look at my leg."            (Hardy Dep., at 18.)         The

Parties dispute whether this encounter occurred.           However, even

assuming Plaintiff did ask Nurse Wells to get someone to look at

his leg. Plaintiff's claim against Nurse Wells fails.               First,

Plaintiff has offered no evidence that he specifically asked Nurse

Wells to get him help.      Instead, he vaguely asserts he was "asking

her as well as the other nurses to get me some help."                (Id.)

Plaintiff provides no testimony or evidence that Nurse Wells

observed anything that would raise an immediate concern and thus

made her aware of any serious risk of harm to his health during

this alleged encounter.      Further, Plaintiff does not describe how

                                    22
    Case 1:17-cv-00172-JRH-BKE Document 87 Filed 08/13/21 Page 23 of 37




long the period of delay was between allegedly asking Nurse Wells

to get someone to help him and when another medical personnel

checked in on him or that his condition worsened during this delay.

Plaintiff has not put forth any evidence that Nurse Wells actually

knew of any risk of serious harm to Plaintiff.                  See Walsh, 2012 WL

12952564, at *8 {''[T]he inquiry does not focus on serious medical

needs that a defendant should have perceived but did not[,] rather

that the official must have actually perceived the medical need."

(citations and quotation marks omitted and alterations adopted)).

Moreover, Plaintiff does not dispute the validity of Nurse Wells'

entries in his medical records.                Thus, even accepting as true

Plaintiff's assertion that he told Nurse Wells about his pain on

at least one occasion and that he asked her to get someone to help

him, the Court does not find that there is a genuine issue of

material    fact    as   to     whether    Nurse    Wells       was   deliberately

indifferent.


     For    the   same   reasons.   Plaintiff's         claim    against   Ms.   West

fails.     However, Ms. West is even less culpable than Nurse Wells

because Ms. West does not have the same medical training as the

nurses at ASMP.     Ms. West is a Certified Nursing Assistant (""CNA").

(West Decl., Doc. 77-6, SI 3.)             As a CNA, her duties ''consisted

primarily of assisting with the basic needs of inmates, such as

clothing,    feeding,     and   bathing,       taking    and    documenting      vital

signs, emptying bed pans, and changing bed linens."                    (Id. SI 4.)

                                          23
   Case 1:17-cv-00172-JRH-BKE Document 87 Filed 08/13/21 Page 24 of 37




She is not involved in the ''examination, diagnosis, or treatment

of patients," she does not "prescribe, administer, or otherwise

deal with any medications, and [her] duties d[o] not require or

involve     consulting    inmate    medical     histories      or   charts    or

discussing    medical    issues    or    concerns   with    inmates."       (Id.)

However, Plaintiff argues that because Ms. West had "ready access

to . . . knowledge" of his underlying conditions and the risks

associated with, there exists a question of fact as to whether her

failure to suggest an alternative treatment plan or that Plaintiff

should be referred to a specialist to her superiors constitutes

deliberate indifference.      (Doc. 79, at 15.)

     Ms.    West   was   not in    the   position   to     diagnosis   or   treat

Plaintiff and she reasonably relied on the nurses and doctors to

do so.     At most. Plaintiff has shown that Ms. West should have

known that he was exhibiting symptoms of ischemia by expressing

his pain.    However, as the Court has repeatedly explained, that is

insufficient to support a claim of deliberate indifference.                   See

Jenkins v. Corizon Health Inc., No. CV418-099, 2020 WL 5269405, at

*10 (S.D. Ga. Sept. 3, 2020) ("'An official's failure to alleviate

a significant risk that he should have perceived but did not' is

insufficient to establish a constitutional violation."                  (quoting

Collins V. Bates, No. 17-14559-G, 2018 WL 5090845, at *5 (11th

Cir. May 10, 2018) (alterations adopted)).




                                         24
     Case 1:17-cv-00172-JRH-BKE Document 87 Filed 08/13/21 Page 25 of 37




       Plaintiff has not satisfied the onerous burden of proving the

deliberate       indifference      of    Nurse     Wells    and     Ms.    West.      See

Whitehead, 403 F. App'x at 403 {''The plaintiff shoulders a heavy

burden . . . .")•         Therefore, Nurse Wells and Ms. West are entitled

to     summary        judgment    on     Plaintiff's       claims     of     deliberate

indifference.


                       V. Warden Shepard & Deputy Warden McGrew

       Plaintiff       also    asserts    claims    of    deliberate       indifference

against Warden Shepard and Deputy Warden McGrew, who were not

involved in Plaintiff's medical treatment.                     "An Eighth Amendment

'medical     treatment        claim    [will]    not     lie     against    non-medical

personnel unless they were personally involved in the denial of
treatment        or     deliberately      interfered       with     prison     doctors'

treatment.       Prison officials are entitled to rely on the opinions,

judgment and expertise of a prison medical staff to determine a

medically necessary and appropriate cause of treatment for an

inmate.'"     Truschke v. Chaney, No. 5:17-CV-93, 2018 WL 814579, at

*5 (S.D. Ga. Feb. 9, 2018), report and recommendation adopted,

2018    WL   1513354      (S.D.   Ga.     Mar.   27,     2018)    (quoting    Baker    v.

Pavlakovic, No. 4:12-CV-03958, 2015 WL 4756295, at *7 (N.D. Ala.

Aug. 11, 2015)).              Here, Plaintiff does not allege that Warden

Shepard and Deputy Warden McGrew interfered with his treatment.

Instead, Plaintiff argues they were aware of his pain and medical

history and failed to do more.


                                            25
   Case 1:17-cv-00172-JRH-BKE Document 87 Filed 08/13/21 Page 26 of 37




       Plaintiff   asserts   Deputy   Warden   McGrew   ^'knew   of   [his]

diabetes" and he ^'apprised [her] of the condition of [his] leg"

and thus she ""was required to do more tha[n] simply brush aside

[his] pleas." (Doc. 79, at 17.) The only evidence Plaintiff cites

to is his own testimony that Warden McGrew ^^has known about [his]

diabetes for several years due to several conversations [they] had

while [he] was an orderly at ASMP and [she] was also aware [he]

was taking Plavix."     (Hardy Decl., SI 9.)    Additionally, Plaintiff

contends he ^''showed her [his] leg and . . . foot when she came

through for inspection" and she did nothing.        (Hardy Dep., at 17.)

Plaintiff essentially argues that because ^^he told [Deputy Warden

McGrew] he was a diabetic on at least one occasion," she should

have ''consulted with Plaintiff's care providers" when he advised

her of his right foot and leg pain.        (Doc. 79, at 17; Doc. 82, at

17.)    Plaintiff's claims against Warden Shepard are similar.           He

avers he told Warden Shepard about his pain "on at least one

occasion" and he had access to his medical history.         (Hardy Decl.,

f 20; Doc. 79, at 2.)    Also, Warden Shepard "often entered certain

inmates' cells on occasion."      (Doc. 82, at 31.)

       Even taking Plaintiff's allegations as true, they do not

support an inference of liability. First, as the Court has already

noted, the mere knowledge of Plaintiff s medical history is not

enough.     A defendant must have actual knowledge of a risk of

serious harm and disregard that risk.          Here, Plaintiff was being

                                      26
      Case 1:17-cv-00172-JRH-BKE Document 87 Filed 08/13/21 Page 27 of 37



seen daily by ASMP medical staff and Plaintiff does not suggest

otherwise.     Based on the evidence, it would not have been apparent

to Deputy Warden McGrew or Warden Shepard that Plaintiff was

receiving inadequate care.        See Truschke, 2018 WL 814579, at *5

CMIt] is      widely    held   that   non-medical   prison   personnel      are

generally entitled to rely on the expertise of the medical staff

and are not required to second-guess the medical staff's judgment

regarding an inmate's care." (quoting Stallworth v. Graham, No.

4:14-CV-00134, 2015 WL 4756348, at *5 (N.D. Ala. Aug. 11, 2015));

Johnson v. Doughty, 433 F.3d 1001, 1011 (7th Cir. 2006) (^^Except

in the unusual case where it would be evident to a layperson that

a prisoner is receiving inadequate or inappropriate treatment,

prison officials may reasonably rely on the judgment of medical

professionals[.]"); Kelly v. Ambroski, 97 F. Supp. 3d 1320, 1343

(N.D. Ala. 2015) (''[I]n the absence of a reason to believe, or

actual knowledge, that medical staff is administering inadequate

medical care, non-medical prison personnel are not chargeable with

the     Eighth    Amendment     scienter    requirement      of   deliberate

indifference[.]").

       Plaintiff has not put forth evidence that Deputy Warden McGrew

or Warden Shepard had any knowledge that he was receiving allegedly

inadequate care.       Instead, he argues that because they entered his

cell and had an opportunity to observe his ''deteriorating condition

first-hand," his need for treatment would have been obvious.             (Doc.

                                       27
    Case 1:17-cv-00172-JRH-BKE Document 87 Filed 08/13/21 Page 28 of 37



79, at 17.) However, Plaintiff presents no evidence that anything

was visibly wrong with his leg that would have put Deputy Warden

McGrew   and   Warden   Shepard   on   notice   of   his   serious    medical

condition or that by telling them he was in pain, they actual knew

of his deteriorating condition.         See Powell v. Scott, No. CV412-

004, 2013 WL 4039385, at *8 (S.D. Ga. Aug. 7, 2013), report and

recommendation adopted, 2013 WL 4511358 (S.D. Ga. Aug. 23, 2013)

(''Where . . . the defendant is not a trained medical professional,

the need for immediate medical assistance must have been apparent

to the untrained eye of a lay person." (internal quotation marks

and citation omitted)). Without any knowledge that an intervention

is necessary to avoid a constitutional violation, they did not

have any duty to intervene.        See Kelly, 97 F. Supp. 3d at 1343
("Prison officials are not under a duty to directly supervise

medical personnel or to intervene in treatment decisions where

they have no actual knowledge that intervention is necessary to

prevent a constitutional deprivation." (citations omitted)).

     Lastly, Plaintiff asserts on one occasion Warden Shepard told

him "if you make one more scream or outburst on this unit, I'm

gonna put you behind the wall in 6A."           (Hardy Dep., at 18; Hardy

Decl., 5 20.)    This comment does not change the Court's analysis,

especially     given    Plaintiff s     apparently    frequent       outbursts

unrelated to his leg and foot pain.             (See, e.g., ASMP Medical

Records, at 11, 17, 23, 28.)      Therefore, Warden Shepard and Deputy

                                       28
   Case 1:17-cv-00172-JRH-BKE Document 87 Filed 08/13/21 Page 29 of 37




Warden McGrew   are entitled to summary judgment on Plaintiff's

direct liability claims of deliberate indifference,

          b. Supervisory Liability

     Plaintiff also attempts to hold Dr. Fountain, Warden Shepard,

and Deputy Warden McGrew responsible for the alleged misconduct of

their subordinates.


     It   is   well    established        in   the   Eleventh      Circuit   that

^^supervisory officials are not liable under [Section] 1983 for the

unconstitutional      acts   of   their    subordinates      on   the    basis   of

respondeat superior or vicarious liability."              Hartley v. Parnell,

193 F.3d 1263, 1269 (11th Cir. 1999) (internal quotation marks and

citation omitted).       To impose supervisory liability for Section

1983 violations, a plaintiff must demonstrate that either (1) "the

supervisor      personally        participate[d]        in        the      alleged

unconstitutional conduct" or (2) "there is a causal connection

between the actions of a supervising official and the alleged

constitutional deprivation."         Cottone, 326 F.3d at 1360.               This

standard is "extremely rigorous."              Braddy v. Fla. Dep't of Labor

& Emp. Sec., 133 F.3d 797, 802 (11th Cir. 1998) ("The standard by

which a supervisor is held liable in her individual capacity for

the actions of a subordinate is extremely rigorous.").

     First, Plaintiff's supervisory claim against Dr. Fountain

fails because the      Court has determined there is              no   evidence to

establish a constitutional violation by her subordinates.                  Without


                                      29
     Case 1:17-cv-00172-JRH-BKE Document 87 Filed 08/13/21 Page 30 of 37




an underlying constitutional violation, Plaintiff cannot maintain

a Section 1983 action for supervisory liability.            See Mann, 588

F.Sd at 1308 (''Plaintiffs' claims under a theory of supervisory

liability fail because the underlying [Section] 1983 claims fail."

(citing Hicks v. Moore, 422 F.3d 1246, 1253 (11th Cir. 2005))).

      Plaintiff has no claims for supervisory liability against

Warden   Shepard   and   Deputy   Warden    McGrew   either.    The    Court

previously determined Plaintiff failed to assert facts that Warden

Shepard and     Deputy Warden McGrew        personally participated in

decisions regarding his treatment.           (Doc. 53, at 23.)         Thus,

Plaintiff must establish a causal connection between the wardens'

actions and the constitutional violation.            The necessary causal

connection may be established by showing: (1) "a history of

widespread abuse put[] the responsible supervisor on notice of the

need to correct the alleged [constitutional] deprivation, and he

fail[ed] to do so"; (2) "a supervisor's custom or policy result[ed]

in   deliberate    indifference   to    constitutional   rights";     or   (3)

"facts support an inference that the supervisor directed the

subordinates to act unlawfully or knew that the subordinates would

act unlawfully and failed to stop them from doing so."              Cottone,

326 F.3d    at 1360 (internal quotation         marks omitted) (quoting

Gonzalez v. Reno, 325 F. 3d 1228, 1234-35 (11th Cir. 2003)).               The

Court previously determined Plaintiff did not allege a history of

widespread abuse in his Complaint and failed to plead sufficient

                                       30
      Case 1:17-cv-00172-JRH-BKE Document 87 Filed 08/13/21 Page 31 of 37




facts to support his assertion that a custom or policy resulted in

deliberate      indifference.       (See   Doc.    53,    at   24.)      Therefore,

Plaintiff must put forth evidence to support a causal connection

under the third prong.

       Plaintiff argues that ''in the event that either [Warden]

Shepard    or   [Deputy    Warden]    McGrew      were    made   aware    of [his]

condition only to later discover that his condition never improved,

such a circumstance would have placed them on notice that their

respective subordinates were not providing proper care."                      (Doc.

82, at 32-33.)       However, Plaintiff has not alleged that Warden

Shepard and Deputy Warden McGrew directed the ASMP medical staff

to withhold care or to act unlawfully.                    Further, there is no

evidence that they had any knowledge of Dr. Fountain's alleged

unconstitutional conduct.


       Plaintiff offers no evidence to support his allegations that

Warden Shepard and Deputy Warden McGrew knew Dr. Fountain would

act    unlawfully    and   failed    to    stop    her,    and   his     conclusory

allegations are insufficient to meet the "extremely rigorous"

standard necessary to impose supervisory liability.                    See Braddy,

133 F.3d at 802.       Thus, Dr. Fountain, Warden Shepard, and Deputy

Warden McGrew are entitled to summary judgment on Plaintiff's

supervisory liability claims.




                                          31
    Case 1:17-cv-00172-JRH-BKE Document 87 Filed 08/13/21 Page 32 of 37




B. Qualified Immunity

     Because there remains a Section 1983 claim for deliberate

indifferent against Dr. Fountain, the Court now considers whether

she is entitled to qualified immunity.

     ^""Qualified immunity offers complete protection for government

officials sued in their individual capacities if their conduct

does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known."               Grider v.

City of Auburn, 618 F.3d 1240, 1254 (11th Cir. 2010) (quoting

Vinyard   v.   Wilson,    311    F.3d    1340,    1346   (11th   Cir.   2002))

(alterations    adopted    and   internal        quotation   marks   omitted).

^'Qualified immunity from suit is intended to allow government

officials to carry out their discretionary duties without the fear

of personal liability or harassing litigation, protecting from

suit all but the plainly incompetent or one who is knowingly

violating the federal law."        Id. (citation and internal quotation

marks omitted).    In other words,           [o]fficials are not liable for

bad guesses in gray areas; they are liable for transgressing bright

lines."   Robinson v. Payton, 791 F.3d 824, 829 (8th Cir. 2015)

(citing Davis v. Hall, 375 F.3d 703, 712 (8th Cir. 2004)).

     ''To receive qualified immunity, the government official must

first prove that he was acting within his discretionary authority."

Gonzalez, 325 F.3d at 1234 (citing Vinyard, 311 F.3d at 1346).              To

determine whether a government official was acting within the scope

                                        32
       Case 1:17-cv-00172-JRH-BKE Document 87 Filed 08/13/21 Page 33 of 37




of    his   discretionary     authority,     courts   consider    whether    the

official "(a) perform[ed] a legitimate job-related function (that

is, pursuing a job-related goal), (b) through means that were

within his power to utilize."                Holloman ex rel. Holloman v.

Harland, 370 F.Sd 1252, 1265 (11th Cir. 2004) (citation omitted).

Here, there is no question that Dr. Fountain was acting within the

scope of her discretionary authority at all relevant times.

        "Once the defendants establish that they were acting within

their discretionary authority, the burden shifts to the plaintiff

to demonstrate that qualified immunity is not appropriate."                 Gray

ex rel. Alexander v. Bostic, 458 F.Sd 1295, 1303 (11th Cir. 2006)

(quoting Lumley v. City of Dade City, 327 F.Sd 1186, 1194 (11th

Cir. 2003)).       Accordingly, the Court must turn to the evidence to

determine whether Plaintiff can demonstrate that Dr. Fountain is

not entitled to qualified immunity.            See Bowen v. Warden Baldwin

State Prison, 826 F.Sd 1312, 1319 (11th Cir. 2016).                To overcome

a qualified immunity defense, a plaintiff "must show that: (1) the

defendant violated a constitutional right, and (2) this right was

clearly established at the time of the alleged violation." Moreno

V. Turner, 572 F. App'x 852, 855 (11th Cir. 2014) (citing Whittier

V. Kobayashi, 581 F.Sd 1304, 1308 (11th Cir. 2009)).io



     The Court may consider these issues in any order.   See Pearson v. Callahan,
555 U.S. 223, 236 (2009) ("The judges of the district courts . . . should be
permitted to exercise their sound discretion in deciding which of the two prongs
of the gualified immunity analysis should be addressed first in light of the
circumstances in the particular case at hand.") -

                                        33
    Case 1:17-cv-00172-JRH-BKE Document 87 Filed 08/13/21 Page 34 of 37




       ''''Clearly   established       law'    is    law   that   is    sufficiently

established so as to provide public officials with 'fair notice'

that the conduct alleged is prohibited." Randall, 610 F.3d at 715

(citing      Hope,   536   U.S.   at    739).        The   Eleventh     Circuit    has

articulated three ways in which a law can be clearly established.

"First, the words of the pertinent federal statute or federal

constitutional provision in some cases will be specific enough to

establish clearly the law applicable to particular conduct and

circumstances and to overcome qualified immunity, even in the total

absence of case law."        Vinyard, 311 F.3d at 1350.              This means "the

conduct 'so obviously violates the Constitution that prior case

law is unnecessary.'"         Hudson v. City of Riviera Beach, No. 12-

80870-CIV, 2014       WL 1877412, at *13 (S.D.               Fla. May 9, 2014).

Second, "some broad statements of principle in case law are not

tied    to    particularized      facts       and   can    clearly     establish   law

applicable in the future to different sets of detailed facts."

Vinyard, 311 F.3d at 1351.             "The third and final way for a right

to become clearly established is 'by decisions of the U.S. Supreme

Court, Eleventh Circuit Court of Appeals, or the highest court of

the state where the case arose.'"                   Joseph v. Bd. of Regents of

Univ. Sys. of Ga., No. l:20-CV-502, 2020 WL 6494202, at *13 (N.D.

Ga. May 8, 2020) (citing Jenkins by Hall v. Talladega City Bd. of

Educ., 115 F.3d 821, 826 n.4 (11th Cir. 1997)).




                                          34
    Case 1:17-cv-00172-JRH-BKE Document 87 Filed 08/13/21 Page 35 of 37




     The Court determined a reasonable jury could find Dr. Fountain

violated a constitutional right.      Therefore, as long as that right

is clearly established. Dr. Fountain is not entitled to qualified

immunity at this time.        ""A core principle of Eighth Amendment

jurisprudence in the area of medical care is that prison officials

with knowledge of the need for care may not, by failing to provide

care, delaying care, or providing grossly inadequate care, cause

a prisoner to needlessly suffer the pain resulting from his . . .

illness."      McElligott,   182 F.3d    at 1257.      Additionally, the

Eleventh Circuit has ^'recognized that prison officials may violate

the Eighth Amendment's commands by failing to treat an inmate's

pain."   Id.

     Plaintiff asserts the facts in Mandel v. Doe, 888 F.2d 783,

785 (11th Cir. 1989) put Dr. Fountain on notice that her conduct

was unconstitutional.        In Mandel, the plaintiff sought medical

treatment aft.er jumping off the bed of a work crew pick-up truck

and immediately feeling "a sharp pain in his left leg and hip."

888 F.2d at 785.     The plaintiff complained of pain for at least

two months and requested to see a doctor or be sent to the hospital

for an x-ray of his leg on multiple occasions.         Id. The defendant,

who was a physician's assistant, denied the plaintiff's requests,

diagnosed his condition as muscle inflammation, and prescribed him

aspirin and muscle relaxants.            Id. at 786.     The plaintiff's

symptoms continued to worsen over time and by the time he was

                                    35
     Case 1:17-cv-00172-JRH-BKE Document 87 Filed 08/13/21 Page 36 of 37




released from the county road prison he could no longer walk.                Id.

After his release, he was examined by an orthopedic surgeon who

determined he sustained a fracture in his hip joint.                Id. at 787.

The delay in treatment caused the fracture to turn into ''a collapse

of   the   roundness   of   the    bone    and   made   necessary   a   complete

prosthetic hip joint replacement . . .                     Id.    The Eleventh

Circuit found the defendant's

      persistent refusal to order an X-ray, or to refer [the
      plaintiff] to a doctor or a hospital for more experienced
      and knowledgeable treatment, coupled with his utter lack
      of concern for the well-being of an inmate with whose
      care he had been entrusted, constitutes precisely the
      deliberate   indifference   not  tolerated   by   the
      Constitution.


Id. at 790.      The facts do not have to be identical to clearly

establish a right.      See Melton, 841 at 1227-28 (citing Mercado v.

City of Orlando, 407 F.3d 1152, 1159 (11th Cir. 2005)).                 The Court

agrees that the facts in Mandel and the other cases it has cited
in its decision are sufficiently similar to put Dr. Fountain on

notice that her actions were unconstitutional.                   Therefore, Dr.

Fountain is not entitled to qualified immunity.


                                  IV. CONCLUSION


      For the reasons stated above. Defendants' motion for summary

judgment is GRANTED IN PART and DENIED IN PART.                  In particular.

Defendants' motion is GRANTED as to Plaintiff's Section 1983 claim

against Nurse Giddens, Nurse Wells, Ms. West, Warden Shepard, and


                                          36
   Case 1:17-cv-00172-JRH-BKE Document 87 Filed 08/13/21 Page 37 of 37




Deputy Warden McGrew and DENIED as to Plaintiff^s Section 1983

claim against Dr. Fountain for direct liability.           The Clerk is

directed to ENTER JUDGMENT in favor of Nurse Giddens, Nurse Wells,

Ms. West, Warden Shepard, and Deputy Warden McGrew.         Accordingly,

this case shall proceed to trial as to Plaintiff's Section 1983

claim against Dr. Fountain and Plaintiff's state law claims against

the Georgia Department of Corrections and the Board of Regents of

the University System of Georgia.

     ORDER ENTERED at Augusta, Georgia, this                  of August,

2021.



                                 J. RANDAE HALL,/CHIEF JUDGE
                                 UNITED ^ATES DISTRICT COURT
                                         IN   DISTRICT OF GEORGIA




                                   37
